USCA11 Case: 19-11380       Date Filed: 09/21/2021   Page: 1 of 41



                                                                           [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                             No. 19-11380; 19-11397
                           ________________________

                       D.C. Docket No. 1:17-cv-23958-UU



BEACH BLITZ CO.,
d.b.a. Ocean 9 Liquor,
d.b.a. Ocean 11 Market,

                                                   Plaintiff - Appellant
                                                   Cross Appellee,

versus

CITY OF MIAMI BEACH, FLORIDA,
a municipal corporation of the State of Florida,
PHILIP LEVINE,
an individual,
JIMMY L. MORALES,
an individual,
MICKEY STEINBERG,
an individual,
RICKY ARRIOLA,
an individual,
MICHAEL GREICO,
an individual,
JOY MALAKOFF,
an individual,
KRISTEN ROSEN GONZALEZ,
an individual,
         USCA11 Case: 19-11380        Date Filed: 09/21/2021   Page: 2 of 41



JOHN ELIZABETH ALEMAN,
an individual,
RAUL J. AGUILA,
an individual,
ALEKSANDR BOKSNER,
an individual,

                                                    Defendants - Appellees
                                                    Cross Appellants.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                (September 21, 2021)

Before JILL PRYOR, NEWSOM, and MARCUS, Circuit Judges.

MARCUS, Circuit Judge:

      This appeal concerns a dispute about attorney’s fees, specifically, who was

the prevailing party, and whether the claims were frivolous. On October 30, 2017,

Beach Blitz Co. d/b/a Ocean 9 Liquor and d/b/a Ocean 9 Market (“Beach Blitz”)

sued the City of Miami Beach (“the City”) and ten individual defendants (the

“Individual Defendants”) asserting three procedural due process claims, a

substantive due process claim, and a First Amendment retaliation claim. Beach

Blitz alleged that the City’s enactment and enforcement of ordinances regulating

the sale of liquor and requiring businesses selling liquor to obtain licenses violated

its substantive and procedural due process rights. It further alleged that the City’s


                                          2
          USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 3 of 41



closure of its store one day after it met with a City attorney constituted retaliation

for Beach Blitz’s protected First Amendment conduct. The City sought to dismiss

Beach Blitz’s claims pursuant to Federal Rule of Civil Procedure Rule 12(b)(6).

The district court granted the City’s motion, dismissing the procedural and

substantive due process claims on the merits, without prejudice, and without leave

to amend, and the First Amendment retaliatory claim on the merits as well, without

prejudice but with leave to amend. Beach Blitz did not amend its First

Amendment claim by the stated deadline and the district court dismissed that claim

too.

       The district court found the City to be the prevailing party on all five claims,

determined that each of them were “frivolous, unreasonable, or without

foundation,” Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 421 (1978),

and awarded fees for each. We agree with the district court’s prevailing party

determination because the City rebuffed Beach Blitz’s efforts to effect a material

alteration in the legal relationship between the parties. We also agree with the

district court’s frivolity determination concerning the procedural and substantive

due process claims. We think, however, that Beach Blitz’s First Amendment

retaliation claim was not frivolous. We, therefore, affirm in part, vacate in part,

and remand this case to the district court to recalculate the attorney’s fees to which

the City is entitled on the procedural and substantive due process claims.


                                           3
          USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 4 of 41



                                            I.

      The essential facts necessary to understanding the instant appeal are these:

A. The Ordinances.

      In 2016, a City Commission passed several ordinances regulating the sale of

liquor in the mixed entertainment use area of South Beach (the “MXE District”)1

after determining that the sales were having a negative effect on the health, safety,

and welfare of the City’s residents and visitors. Some of the ordinances limited the

times during which liquor could be sold by package liquor stores in the MXE

district to between 10 a.m. and 10 p.m. The Commission also considered an

ordinance that would prohibit sales after 8 p.m. In addition, the City adopted an

ordinance prohibiting package liquor stores and package sales of alcoholic

beverages by any retail store or alcoholic beverage establishment within the MXE

District. This ordinance did not affect the operation of existing package stores in

the MXE district. The Commission Memorandum supporting the ordinance

explained that “[p]ackage sales of alcoholic beverages may encourage patrons to

walk around with alcoholic beverages and consume alcoholic beverages in the

City’s parks, and on the City’s streets and sidewalks.” The Memorandum further

noted that “[t]he consumption of open containers of alcoholic beverages in public



1
 The MXE district is comprised of the area between Ocean Drive and Washington Avenue and
Fifth Street and Fifteenth Street.

                                            4
          USCA11 Case: 19-11380      Date Filed: 09/21/2021   Page: 5 of 41



places may cause undesirable noise, as well as contribute to litter and noxious

odors.”

B. BTR License and Beach Blitz.

      The City Code requires every business operating in the City to pay a

business tax, for which it receives a Business Tax Receipt (“BTR license” or

“BTR”), “for the privilege of engaging in or managing any business, profession, or

occupation within the city.” Code of the City of Miami Beach, Florida §§ 102-

356, 102-357 (the “City Code”). Each BTR is valid for one year -- the City issues

on October 1 each year and the BTR expires on September 30 of the following

year. City Code § 102-360.

      Beach Blitz owned and operated Ocean 9 Liquor, a package liquor store in

the MXE District. Beach Blitz applied for and renewed its BTR license for the

2015–16 fiscal year. The BTR license expired on September 30, 2016, and Beach

Blitz did not timely renew it.

      Between December 2016 and June 2017, Beach Blitz received three citations

related to its Ocean 9 store. The first citation, issued on December 21, 2016, cited

Beach Blitz for selling liquor before 10:00 a.m. and imposed a $1,000 fine. It

provided Beach Blitz 20 days to appeal the citation to a Special Master. The latter

two citations were both issued on June 25, 2017. The first was for selling liquor

after 10:00 p.m. and imposed a $1,000 fine. The second was a Notice of Violation


                                          5
          USCA11 Case: 19-11380          Date Filed: 09/21/2021       Page: 6 of 41



of Section 102-377 for “failure to obtain a Business Tax Receipt,” which also

imposed a $1,000 fine. The Notice expressly directed Beach Blitz to “[c]ease

immediately until you obtain a Business Tax Receipt from the City of Miami

Beach.” Both citations provided Beach Blitz with 10 days to appeal to a Special

Master. Beach Blitz did not appeal any of the citations within the time frames

provided. As a result, the citations were considered obligations due and owed to

the City as of the date the time to appeal expired.

       On August 28, 2017, Beach Blitz reached an agreement with the City

Attorney’s Office to resolve all three citations for $1,000. The settlement did not

include the payment owed for a BTR license. On September 28, 2017,2 the Special

Master entered an agreed order in which Beach Blitz admitted to the violations and

agreed to pay $1,000 to resolve all three citations. On or about October 4, 2017,

Beach Blitz paid the $1,000 fine pursuant to the consent agreement. But Beach

Blitz did not submit payment for a BTR license on that date, nor did it submit

payment to the City to renew its BTR license at any point during the 2016–2017

fiscal year (from October 1, 2016 to September 30, 2017).

       On October 5, 2017, Beach Blitz’s counsel met with City representatives and

the deputy city attorney. During this meeting, Beach Blitz’s lawyer stated that he



2
 The Special Master’s office did not execute the order until September 28, 2017 because of
Hurricane Irma.
                                               6
           USCA11 Case: 19-11380           Date Filed: 09/21/2021       Page: 7 of 41



believed the ordinances enacted were “arbitrary, capricious, unreasonable and

designed to force the package stores out of business in the MXE district.”

       On October 6, 2017, the City issued another citation to Beach Blitz for

continuing to operate without a BTR license. The citation directed Beach Blitz to

“[c]ease [operating] immediately until you obtain a Business Tax Receipt from the

City of Miami Beach.” Beach Blitz alleged that following the closure, the deputy

city attorney advised its counsel that the City’s actions “were not likely

coincidental and a long time coming.” On October 11, 2017, Beach Blitz

submitted payment to the City to renew its BTR license. Because Beach Blitz had

not renewed its license in the fiscal year after its expiration, its license had been

placed in “closed” status. Beach Blitz, therefore, needed to submit a new BTR

license application pursuant to § 102-371 of the City Code in order for the City to

act on a request for the BTR license.

C. Prior Proceedings.

       On October 30, 2017, Beach Blitz filed the instant action in the Southern

District of Florida asserting three procedural due process claims (Counts I, II, and

V), a substantive due process claim (Count III), and a First Amendment retaliation

claim (Count IV) against the City and ten individual defendants. 3 Beach Blitz



3
  Beach Blitz also brought two claims against the City and the Individual Defendants alleging
that they exceeded the authority delegated to them by the State of Florida in passing the relevant
                                                7
          USCA11 Case: 19-11380          Date Filed: 09/21/2021      Page: 8 of 41



alleged that the City violated its procedural due process rights by “establish[ing] a

custom, policy, pattern and practice of unlawfully targeting package stores in the

MXE district.” Beach Blitz further alleged that the City violated its procedural due

process rights by “wrongfully threaten[ing] and wrongfully coerc[ing] . . .

[Plaintiff] to shut down” its business and that the City Code’s “authorization to

prevent a business from operating until [it obtains] the required BTR without

requiring due process, violates the United States Constitution.” Beach Blitz also

claimed that it had a “liberty and/or property interest in conducting its lawful

business of selling alcohol,” and “[t]he City’s unilateral and arbitrary suspension of

[its] BTR license and resulting closure of its business [was] without due process of

law” and, therefore, violated its substantive due process rights. Finally, Beach

Blitz’s First Amendment retaliation claim arose from the fact that the day after

Beach Blitz’s attorney met with the deputy city attorney to discuss Beach Blitz’s

concerns with the ordinances, the City shut down Beach Blitz’s Ocean 9 store, and

the deputy city attorney later remarked that the closure was “not likely coincidental

and a long time coming.”

       Shortly after filing its complaint, Beach Blitz filed an emergency motion for

preliminary injunctive relief challenging the City’s October 6, 2017 closure of its



ordinances (Counts VI and VII). Beach Blitz voluntarily dismissed Counts VI and VII after the
City filed its motion to dismiss, so we only address Counts I through V.

                                              8
          USCA11 Case: 19-11380       Date Filed: 09/21/2021     Page: 9 of 41



liquor store. The district court denied the motion, concluding that Beach Blitz was

not likely to succeed on any of its § 1983 claims.

      The City then moved to dismiss the complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), asserting that the complaint was baseless and failed to

state any federal causes of action under § 1983.

      On February 5, 2018, the district court dismissed Counts I, II, III, and V of

the complaint without prejudice and without leave to amend. The court found that

the individual defendants were entitled to absolute immunity; that Beach Blitz

failed to state a procedural due process claim since it did not allege that it

attempted to avail itself of any state remedies; and that Beach Blitz failed to state a

substantive due process claim because it had not alleged facts sufficient to show

that any substantive liberty or property interest had been infringed upon by the

City’s actions. As for Count IV, Beach Blitz’s First Amendment retaliation claim,

the court held that the complaint failed to establish a causal connection between

Beach Blitz’s protected speech and any action taken by the defendants. Finding

that amendment might not be futile, however, the court dismissed Count IV

without prejudice and with leave to amend, permitting Beach Blitz to file an

amended Count IV containing “sufficient factual allegations to establish Plaintiff’s

speech during the meeting was the ‘motivating factor behind’ the Code

Enforcement Officer’s October 6, 2017 issuance of the Second BTR Violation and


                                           9
          USCA11 Case: 19-11380           Date Filed: 09/21/2021       Page: 10 of 41



closure of Ocean 9.” But Beach Blitz did not file an amended complaint

concerning Count IV, and the district court dismissed this claim too without

prejudice, entered judgment for the City, and closed the case on February 15, 2018,

denying Beach Blitz any further opportunity to amend its pleadings.

       On April 6, 2018, the defendants moved to recover attorney’s fees pursuant

to 42 U.S.C. § 1988. The district court found the City to be the prevailing party,

noting that its dismissal order “effected a sufficient alteration in the legal

relationship of the parties” so that the defendants could be considered the

prevailing party.4 The court also found each of Beach Blitz’s claims to be

groundless, frivolous, unreasonable, or without foundation since Beach Blitz failed

to establish a prima facie case on any of its claims, the City never made an offer of

settlement, and the case was dismissed early on in the proceedings. The court

noted that it did not need to “grappl[e] with a nuanced or novel area of the law or .

. . mak[e] a close call in dismissing any of [Beach Blitz’s] claims,” and this

weighed in favor of a finding of frivolity. Therefore, the court held that it could

award attorney’s fees to the City.

       The defendants sought to recover a total of $290,453.60 in attorney’s fees.

After thorough review and a detailed explanation of its reasoning, the magistrate


4
  In an initial Report & Recommendation that was rejected by the district court, the magistrate
judge had recommended that the motion be denied, concluding that the City was not the
prevailing party.
                                               10
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 11 of 41



judge determined that the defendants should be awarded $132,785.85 in attorney’s

fees. The district court adopted the magistrate judge’s Report & Recommendation,

concluding that the magistrate judge properly: “(1) reviewed the categories of fees

stage-by-stage of the litigation . . . (2) determined whether the fees incurred were

excessive for that stage; and (3) where he answered that question in the

affirmative, applied a percentage reduction.” The court also concluded that the

magistrate judge “was reasonably specific, under the circumstances, as to why each

particular percentage reduction was appropriate for each category of work.” The

court issued a final judgment awarding attorney’s fees in the amount of

$132,785.85 in favor of the City.

      Beach Blitz timely appealed the district court’s prevailing party

determination, and the City cross-appealed, asserting that the district court abused

its discretion by reducing the fee award.

                                            II.

      We turn first to the district court’s conclusion that the City was entitled to

attorney’s fees. “It is the general rule in the United States that in the absence of

legislation providing otherwise, litigants must pay their own attorney’s fees.”

Christiansburg, 434 U.S. at 415. “But Congress has authorized courts to deviate

from this background rule in certain types of cases by shifting fees from one party

to another.” Fox v. Vice, 563 U.S. 826, 832 (2011). Title 42 U.S.C. § 1988 falls


                                            11
           USCA11 Case: 19-11380      Date Filed: 09/21/2021    Page: 12 of 41



into this category, providing that “[i]n any action or proceeding to enforce a

provision of [Section 1983] . . . the court, in its discretion, may allow the

prevailing party, other than the United States, a reasonable attorney’s fee as part of

the costs . . . .” 42 U.S.C. § 1988(b).

      Because Congress intended for prevailing defendants to recover fees only

when forced to defend suits “having no legal or factual basis,” Christiansburg, 434

U.S. at 420, a defendant may recover attorney’s fees “only if the District Court

finds that the plaintiff’s action was frivolous, unreasonable, or without foundation,

even though not brought in subjective bad faith.” Hughes v. Rowe, 449 U.S. 5, 14

(1980) (quotation marks omitted); accord CRST Van Expedited, Inc. v. E.E.O.C.,

136 S. Ct. 1642, 1646 (2016) (“When a defendant is the prevailing party on a civil

rights claim, the Court has held, district courts may award attorney’s fees if the

plaintiff’s ‘claim was frivolous, unreasonable, or groundless,’ or if ‘the plaintiff

continued to litigate after it clearly became so.’”) (quoting Christianburg, 434 U.S.

at 422).

      We review the factual findings underlying the district court’s prevailing

party determination for clear error. See Church of Scientology Flag Serv., Org.,

Inc. v. City of Clearwater, 2 F.3d 1509, 1512–13 (11th Cir. 1993). “Whether the

facts as found suffice to render the plaintiff a ‘prevailing party’ is a legal question

reviewed de novo.” Id. at 1513.


                                           12
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 13 of 41



      We review the “determination that a plaintiff’s case was so frivolous,

unreasonable, or groundless, as to justify an award of fees under” 42 U.S.C. § 1988

for abuse of discretion. See Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1179 (11th

Cir. 2005) (internal citation and quotation marks omitted). A “‘district court by

definition abuses its discretion when it makes an error of law.’” Quintana v. Jenne,

414 F.3d 1306, 1309 (11th Cir. 2005) (quoting Koon v. United States, 518 U.S. 81,

100 (1996)). “[W]hen determining whether a claim was or became frivolous, we

view the evidence in the light most favorable to the non-prevailing plaintiff.”

Johnson v. Florida, 348 F.3d 1334, 1354 (11th Cir. 2003) (citing E.E.O.C. v. Pet,

Inc., 719 F.2d 383, 384 (11th Cir. 1983)) (emphasis in original).

                                          A.

      Our first question is whether the City was the prevailing party. In CRST

Van Expedited, Inc. v. E.E.O.C., the Supreme Court emphasized a “[c]ommon

sense” approach to the prevailing party determination, and observed that since

plaintiffs and defendants seek different outcomes in court, the prevailing party

determination is different for each party:

      Plaintiffs and defendants come to court with different objectives. A
      plaintiff seeks a material alteration in the legal relationship between the
      parties. A defendant seeks to prevent this alteration to the extent it is
      in the plaintiff’s favor. The defendant, of course, might prefer a
      judgment vindicating its position regarding the substantive merits of the
      plaintiff’s allegations. The defendant has, however, fulfilled its
      primary objective whenever the plaintiff’s challenge is rebuffed,
      irrespective of the precise reason for the court’s decision. The
                                             13
         USCA11 Case: 19-11380         Date Filed: 09/21/2021     Page: 14 of 41



       defendant may prevail even if the court’s final judgment rejects the
       plaintiff’s claim for a nonmerits reason.

136 S. Ct. at 1651. CRST highlighted “the asymmetry in the parties’ litigation

objectives, which affects the showing that each party must make to achieve

prevailing-party status” and held that a defendant “prevails ‘whenever the

plaintiff’s challenge is rebuffed, irrespective of the precise reason for the court’s

decision.’” Robinson v. O’Rourke, 891 F.3d 976, 982 (Fed. Cir. 2018) (quoting

CRST, 136 S. Ct. at 1651); see also B.E. Tech., L.L.C. v. Facebook, Inc., 940 F.3d

675, 679 (Fed. Cir. 2019), cert denied, 141 S. Ct. 618 (2020) (“Facebook obtained

the outcome it sought via the mootness dismissal; it rebuffed B.E.’s attempt to alter

the parties’ legal relationship in an infringement suit . . . . CRST explains that a

defendant, like Facebook, can prevail by ‘rebuffing’ plaintiff’s claim, irrespective

of the reason for the court’s decision.”). Of course, in order to confer prevailing

party status, the rejection of the plaintiff’s attempt to alter the parties’ legal

relationship “must be marked by ‘judicial imprimatur.’” CRST, 136 S. Ct. at 1646

(citation omitted).

       Accordingly, to determine whether the City was the prevailing party in this

case, we ask whether the district court’s judgment rebuffed Beach Blitz’s efforts to

effect a material alteration in the legal relationship between the parties. See B.E.

Tech., L.L.C., 940 F.3d at 679 (“[I]n identifying a prevailing party, we must

consider whether the district court’s decision ‘effects or rebuffs a plaintiff’s
                                            14
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 15 of 41



attempt to effect a material alteration in the legal relationship between the

parties.’”) (citation and quotation marks omitted). Put another way, we conduct a

practical examination of whether “the case [was] resolved in the defendant’s

favor.” See CRST, 136 S. Ct. at 1652.

      The district court’s order rebuffed Beach Blitz’s attempt to alter its legal

relationship with the defendants, thereby resolving the litigation in the defendants’

favor. The district court dismissed Counts I, II, III, IV, and V for failure to state a

claim. It also denied Beach Blitz the opportunity to amend Counts I, II, III, and V

since amendment would be futile. The court initially offered Beach Blitz the

opportunity to amend Count IV, but Beach Blitz failed to do so, and the court

dismissed Count IV and closed the case, denying Beach Blitz all further

opportunity to amend its pleadings.

      To state the obvious, this dismissal was involuntary. The district court acted

in response to the defendants’ motion to dismiss, a motion Beach Blitz opposed.

Beach Blitz wanted the court to find that, at all times, Beach Blitz was in

compliance with the City’s laws and ordinances -- including the requirement to

obtain a BTR license. It sought a judgment finding that rules restricting the period

in which alcohol may be sold were unduly vague, unconstitutional, and

discriminatory, and that the City’s shutdown of Beach Blitz’s Ocean 9 store

constituted an unconstitutional taking and a retaliatory response to its protected


                                           15
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 16 of 41



First Amendment conduct. But the district court refused to issue such a judgment

and dismissed Beach Blitz’s claims; it then denied leave to amend. Thus, we have

little difficulty concluding that Beach Blitz’s attempt to alter its legal relationship

with the City was “rebuffed,” CRST, 136 S. Ct. at 1651, and that the district

court’s dismissal placed the requisite judicial imprimatur on the parties’ legal

relationship. Cf. United States v. $70,670.00 in U.S. Currency, 929 F.3d 1293,

1303 (11th Cir. 2019), cert. denied sub nom. Salgado v. United States, 140 S. Ct.

2640 (2020) (holding that a dismissal as a result of a motion for voluntary

dismissal “places no judicial imprimatur on the legal relationship of the parties,

which is the touchstone of the prevailing party inquiry” (quotation marks

omitted)).

      Still another indicator that Beach Blitz’s attempt to alter its legal relationship

with the City was rebuffed is the fact that the district court’s judgment dismissed

Beach Blitz’s claims on the merits in the sense that the court “pass[ed] directly on

the substance of” Beach Blitz’s claims. See Semtek Int’l Inc. v. Lockheed Martin

Corp., 531 U.S. 497, 501–02 (2001) (quoting Restatement (Second) of Judgments

§ 19, cmt. a(1980)). We know this not from a review of the district court’s

opinion, but rather because the district court issued its judgment in response to the

City’s Rule 12(b)(6) motion for failure to state a claim upon which relief could be

granted. See N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1560 (11th Cir. 1990) (holding


                                           16
          USCA11 Case: 19-11380          Date Filed: 09/21/2021      Page: 17 of 41



that a “dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6) is a ‘judgment on the merits’” even where the district court does not state

whether the claims were dismissed with or without prejudice) (quoting Federated

Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981)); see also 9 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2373 (4th ed. Apr.

2021 update) (stating that “dismissals under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim on which relief can be granted ordinarily are

deemed to be a merit adjudication”); Fed. R. Civ. P. 41(b) (explaining that

“[u]nless the dismissal order states otherwise,” a dismissal under 12(b)(6)

“operates as an adjudication on the merits”); Hall v. Tower Land & Inv. Co., 512

F.2d 481, 483 (5th Cir. 1975) 5 (“The trial court’s dismissal of Hall’s first

complaint under Fed. R. Civ. P. 12(b) falls directly under the wording of Rule

41(b), and cases have held that such decisions operate as adjudications on the

merits. Moreover, this Circuit has held that granting defendant’s motion to dismiss

for plaintiff’s failure to state a claim upon which relief can be granted operates as

an adjudication on the merits . . . .”) (citations omitted); Shakeri v. ADT Sec.

Servs., Inc., 816 F.3d 283, 292 (5th Cir. 2016) (same).




5
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.

                                              17
         USCA11 Case: 19-11380      Date Filed: 09/21/2021   Page: 18 of 41



      Contrast, for example, the $70,670.00 in U.S. Currency order permitting the

government to voluntarily dismiss its forfeiture complaint. There the court had not

issued “a ‘final judgment rejecting the government’s claim’ to the defendant

funds.” 929 F.3d at 1303 (citing CRST, 136 S. Ct. at 1651) (alterations adopted).

Not so for the order in this case. The defendants here did obtain a final judgment

rejecting each of Beach Blitz’s § 1983 claims. Accordingly, there is no question

that Beach Blitz’s claims have been fully adjudicated and rebuffed with judicial

imprimatur. Cf. id. at 1304 (party had not “substantially prevailed because the

government’s claim of superior title to her share of the funds remain[ed]

unadjudicated”). The defendants “prevented [Beach Blitz] from achieving a

material alteration of the relationship between them” by obtaining “a decision

marked by ‘judicial imprimatur,’” thereby “receiv[ing] all relief to which they

were entitled.” Raniere v. Microsoft Corp., 887 F.3d 1298, 1306–07 (Fed. Cir.

2018) (quoting CRST, 136 S. Ct. at 1646). Under the “[c]ommon sense” approach

adopted by the Supreme Court in CRST, 136 S. Ct. at 1651, the City was the

prevailing party in this lawsuit.

      The only problem in this otherwise simple case arises from the district

court’s confusing handling of its judgment. On one hand, it granted a Rule

12(b)(6) motion to dismiss for failure to state a claim. As we have explained, this

posture generally signals a judgment on the merits. But on the other hand, the


                                         18
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 19 of 41



district court dismissed Beach Blitz’s claims “without prejudice.” And this phrase

normally communicates that a dismissal is not on the merits. See Salcedo v.

Hanna, 936 F.3d 1162, 1173 n.12 (11th Cir. 2019). It is not easy to reconcile these

inconsistent features of the district court’s judgment, and they point in different

directions on the question of whether the judgment would be claim preclusive in a

future action between the same parties raising the same claims. Final merits

judgments are, as a rule, claim-preclusive, see Davila v. Delta Air Lines, Inc., 326

F.3d 1183, 1187 (11th Cir. 2003); then again, we usually understand “without

prejudice” to mean that a judgment is not claim-preclusive, see Hughes v. Lott,

350 F.3d 1157, 1161 (11th Cir. 2003). Of course, a claim-preclusive judgment

would be a further indication that Beach Blitz was fully rebuffed and that the City

prevailed. Cf. $70,670.00 in U.S. Currency, 929 F.3d at 1303 (voluntary dismissal

order did not confer prevailing party status because it “pose[d] ‘no legal bar

precluding the government from refiling the same forfeiture action in the future’”).

      But we need not decide today whether the judgment dismissing this case is

claim preclusive, because even setting aside the issue of preclusive effect, we have

plenty of reasons to conclude that Beach Blitz was rebuffed. The judgment was

involuntary and carried judicial imprimatur, denied leave to amend, and resulted

from a Rule 12(b)(6) merits determination. As a matter of “[c]ommon sense,” it

plainly rebuffed Beach Blitz’s attempt to alter its legal relationship with the City


                                          19
         USCA11 Case: 19-11380        Date Filed: 09/21/2021     Page: 20 of 41



and “resolved [the case] in the defendant’s favor.” See CRST, 136 S. Ct. at 1651–

52; cf. B.E. Tech., L.L.C., 940 F.3d at 679 (rejecting the plaintiff’s argument that a

mootness dismissal could not confer prevailing party status because the dismissal

lacked preclusive effect and noting that this argument “put[] form over substance

and conflict[ed] with the common-sense approach outlined in CRST”). A “without

prejudice” label, without more, cannot alter our conclusion in this case: in every

practical sense, the district court rebuffed Beach Blitz’s effort to alter its legal

relationship with the City. We, therefore, leave to a future court the difficult task,

should the need arise, of reconciling the contradictory features of the district

court’s judgment in order to determine whether it has preclusive effect. We do,

however, caution district courts to make sure that the wording of each judgment

matches its content and procedural posture in order to avoid similar confusion in

other cases.

      Finally, a brief word on our colleague’s conclusion that CRST set forth a

bright-line rule that a defendant prevails “whenever it secures an involuntary

dismissal” of any kind. Concurring Op. at 37. We are not so sure, but we need not

decide this matter today. Nothing in the Supreme Court’s opinion goes that far.

CRST held that a favorable ruling on the merits is not necessary for prevailing

party status and remanded for further consideration of whether the judgment at

issue in that case -- a dismissal of EEOC claims for failure to conduct statute-


                                           20
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 21 of 41



mandated pre-suit investigations and conciliations, the preclusive effect of which

was disputed -- rendered the defendant a prevailing party. 136 S. Ct. at 1651,

1653–54. Indeed, CRST expressly “decline[d] to decide” whether “a defendant

must obtain a preclusive judgment in order to prevail.” Id. at 1653. It would be

odd indeed for the Supreme Court to have reserved that issue if it had understood

itself to be announcing a broad rule that all involuntary dismissals, some of which

will be non-preclusive, will render the defendant a prevailing party.

      We need not lay down so broad a rule ourselves in order to resolve this case.

As we have explained, the involuntary Rule 12(b)(6) dismissal coupled with denial

of leave to amend clearly rebuffed with the court’s imprimatur Beach Blitz’s

attempt to alter its legal relationship with the City. To be sure, some of our sister

circuits have held after CRST that certain types of non-merits involuntary

dismissals confer prevailing party status. See B.E. Tech., L.L.C., 940 F.3d at 679

(dismissal for mootness); Raniere, 887 F.3d at 1301, 1303 (dismissal “with

prejudice” for lack of standing); In re Nat. Gas Royalties Qui Tam Litig., 845 F.3d

1010, 1025–26 (10th Cir. 2017) (dismissal for failure to meet the False Claims

Act’s subject-matter-jurisdictional requirement that a plaintiff relying on certain

public information be the original source of the information); Amphastar Pharms.

Inc. v. Aventis Pharma SA, 856 F.3d 696, 701, 710 (9th Cir. 2017) (same type of

False Claims Act original source jurisdictional dismissal where the defendant had


                                          21
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 22 of 41



“spent eight years, quite a bit of money, and quite a bit of energy, fighting [the]

lawsuit”).

      Even if we assume these cases were correctly decided -- and we take no

position of our own on these matters -- it remains an open question whether other

types of non-merits involuntary dismissals should confer prevailing party status.

Consider, for example, certain types of involuntary dismissals that, in some cases,

may permit the plaintiff to immediately re-file the exact same claims against the

exact same defendant, albeit in an alternative forum. These may include

involuntary dismissals for lack of personal jurisdiction, pursuant to a mandatory

arbitration clause, or for forum non conveniens. It is not obvious to us whether or

not a court in such cases can truly be said to have rebuffed the plaintiff’s attempt to

alter its legal relationship with the defendant or to have resolved the litigation in

the defendant’s favor. Other courts operating after CRST have taken differing

positions on these issues. Compare Cortés-Ramos v. Sony Corp. of Am., 889 F.3d

24, 25–26 (1st Cir. 2018) (holding that a dismissal “with prejudice” compelling

arbitration did not confer prevailing party status under the Copyright Act because

the same substantive claims would be heard in an alternative forum) with Megna v.

Biocomp Lab’ys Inc., 225 F. Supp. 3d 222, 225 (S.D.N.Y. 2016) (holding that a

dismissal for lack of personal jurisdiction conferred prevailing party status); see

also Manhattan Rev. LLC v. Yun, 919 F.3d 149, 153 (2d Cir. 2019) (noting that a


                                           22
         USCA11 Case: 19-11380         Date Filed: 09/21/2021     Page: 23 of 41



previous decision holding that “a defendant who had obtained a dismissal on forum

non conveniens grounds was not a prevailing party because the plaintiff could

pursue his claims against the defendant in another forum” might or might not retain

“vitality . . . in the wake of CRST”). This case does not raise these questions.

Because we have little difficulty concluding that the involuntary Rule 12(b)(6)

dismissal without leave to amend in this case rendered the City a prevailing party,

we leave these issues for resolution in the future.

                                            B.

       We turn then to the second question -- the propriety of the district court’s

determination that each of Beach Blitz’s claims was “frivolous, unreasonable, or

without foundation.” This Court has said that the frivolity of a claim must be

determined on a case-by-case basis. Sullivan v. Sch. Bd. of Pinellas Cnty., 773

F.2d 1182, 1190 (11th Cir. 1985). In determining whether a suit is frivolous, “a

district court must focus on the question whether the case is so lacking in arguable

merit as to be groundless or without foundation rather than whether the claim was

ultimately successful.” Jones v. Tex. Tech Univ., 656 F.2d 1137, 1145 (5th Cir.

1981). “The fact that a plaintiff may ultimately lose his case is not in itself a

sufficient justification for the assessment of fees.” Hughes, 449 U.S. at 14. Even

if a plaintiff’s allegations are ultimately “legally insufficient to require a trial,” that




                                            23
         USCA11 Case: 19-11380        Date Filed: 09/21/2021   Page: 24 of 41



alone is not enough to render the plaintiff’s cause of action “groundless” or

“without foundation.” Id. at 15–16.

      In Sullivan, a panel of this Court identified several factors relevant to the

determination of frivolity: “(1) whether the plaintiff established a prima facie case;

(2) whether the defendant offered to settle; and (3) whether the trial court

dismissed the case prior to trial or had a full-blown trial on the merits.” 773 F.2d

at 1189. “The Sullivan factors . . . are ‘general guidelines only, not hard and fast

rules.’” Cordoba, 419 F.3d at 1177 (quoting Sullivan, 773 F.2d at 1189).

      In addition to the three Sullivan factors, this Court has recognized a fourth

consideration: whether there was enough support for the claim to warrant close

attention by the court. “Our circuit has held that the plaintiff’s section 1983 claims

should not be considered groundless or without foundation for the purpose of an

award of fees in favor of the defendants when the claims are meritorious enough to

receive careful attention and review.” Busby v. City of Orlando, 931 F.2d 764,

787 (11th Cir. 1991). This fourth concern is a particularly important one. Indeed,

when the plaintiff’s claim warranted close attention, we have held that a district

court abused its discretion in awarding fees, even when the other guideposts

pointed toward finding the claim frivolous. See Cordoba, 419 F.3d at 1181–82.




                                          24
         USCA11 Case: 19-11380       Date Filed: 09/21/2021   Page: 25 of 41



                                          1.

      For starters, we address the district court’s frivolity determination with

respect to the procedural due process claims (Counts I, II, and V). Count I of the

complaint sought declaratory and injunctive relief and asserted that the City’s

actions in failing to comply with § 102-377(b) -- which sets forth the process for

enforcement of the City Code’s BTR provisions -- and in closing Beach Blitz’s

Ocean 9 store were unconstitutional and inconsistent with due process. Count II

sought declaratory and injunctive relief and damages based upon the City’s alleged

unlawful targeting of package stores, clubs, and restaurants in the MXE district,

and specifically, the City’s alleged targeting of Beach Blitz’s Ocean 9 store. Count

V sought declaratory and injunctive relief based on vagueness grounds allegedly

inherent in § 102-377 of the City Code.

       The first Sullivan factor -- whether the plaintiff has established a prima

facie case -- weighs in favor of finding frivolity because Beach Blitz’s procedural

due process claims were dismissed on the merits and without leave to amend.

Beach Blitz had failed to allege a constitutionally inadequate process. The district

court observed that “the Complaint [did] not contain a single allegation that the

state failed to provide Plaintiff with adequate process.” Further, as for Count II,

the court found that Beach Blitz failed to plead a custom or practice as required




                                          25
          USCA11 Case: 19-11380      Date Filed: 09/21/2021    Page: 26 of 41



under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690–91

(1978).

      The remaining Sullivan factors similarly weigh in favor of finding frivolity:

the City never offered to settle the procedural due process claims, and the

complaint was dismissed at the pleading stage. The fourth consideration --

whether the claims were sufficiently meritorious to receive careful attention and

review -- also weighs in favor of finding frivolity. The district court was not

required to grapple with a novel area of law, nor was there any case law supporting

the claims. Cf. Cordoba, 419 F.3d at 1181–82 (finding the district court’s award of

fees was an abuse of discretion where the plaintiff’s claims “though weak, were

not entirely ‘without foundation’” (citation omitted)); Busby, 931 F.2d at 787

(“The fact that one judge on this panel disagrees over the disposition of the

directed verdict against Walsh demonstrates that this Court had to consider

Busby’s claims against him very carefully.”). Quite to the contrary, Beach Blitz’s

procedural due process claims were dismissed based on long-established

precedent.

      We affirm the district court’s finding of frivolity with respect to Counts I, II,

and V.




                                          26
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 27 of 41



                                           2.

      We reach the same result on the substantive due process claim (Count III).

As for this count, Beach Blitz asserted that it had a substantive due process right in

“retaining” its BTR license, in conducting its business through the sale of alcohol,

and in receiving income from such sales. The district court held that Beach Blitz

“failed to assert the violation of a substantive right to run its business and derive

income from its operation,” and noted that to the extent Beach Blitz asserted

arbitrary and irrational government action, by its “own admission, the Ordinance

[was] rationally based on the City’s desire to protect the health, safety, and welfare

of the City’s residents and visitors.” Beach Blitz cannot now reasonably claim that

the complaint contained sufficient factual allegations to establish a prima facie case

for a substantive due process violation. The first Sullivan factor plainly weighs in

favor of a finding of frivolity.

      Furthermore, the City never offered to settle Beach Blitz’s substantive due

process claim which was dismissed at the pleading stage -- the second and third

Sullivan factors weigh in favor of a finding of frivolity. Lastly, we consider

whether the substantive due process claim was sufficiently meritorious to receive

careful attention and review. It was not. There was no support in the case law for

this claim, which was dismissed based on long-established precedent in the

Supreme Court and in this Circuit. See, e.g., Coll. Sav. Bank v. Fla. Prepaid


                                           27
         USCA11 Case: 19-11380        Date Filed: 09/21/2021     Page: 28 of 41



Postsecondary Educ. Expense Bd., 527 U.S. 666, 675(1999) (holding there is no

fundamental property right in “the activity of doing business, or the activity of

making a profit”) (emphasis omitted); McKinney v. Pate, 20 F.3d 1550, 1556 (11th

Cir. 1994) (en banc) (noting that a property interest created by state law does not

receive the protection of substantive due process).

      Beach Blitz’s substantive due process claim was frivolous.

                                           3.

      Finally, we address Beach Blitz’s First Amendment retaliation claim (Count

IV), which was, like the other claims, dismissed without prejudice but unlike the

others, with leave to amend. In Count IV, Beach Blitz claimed that it engaged in

conduct protected by the First Amendment when its attorney met with deputy city

attorney Aleksandr Boksner to lobby the City against a proposed ordinance that

would bar it from selling liquor after 8 p.m. The complaint stated, “[i]n response

to Plaintiff’s speech, on the very next day [after Beach Blitz’s attorney met with

Boksner] . . . officers ordered the immediate closing of Plaintiff’s store.” Beach

Blitz further alleged that shortly after officers closed Beach Blitz’s store, Boksner

told Beach Blitz’s attorney that the City’s recent actions -- which can be

reasonably understood as the City’s closure of the store -- were “not likely

coincidental and a long time coming.” The district court concluded that Beach

Blitz failed to allege sufficient facts to state a claim for retaliation. It determined


                                           28
         USCA11 Case: 19-11380        Date Filed: 09/21/2021     Page: 29 of 41



that because Beach Blitz was operating its store without a valid BTR at the time of

the store’s closure, and had been cited for operating the store without a valid BTR

three months earlier, the complaint failed to allege sufficient facts to show that

Beach Blitz’s “protected conduct was the ‘motivating factor behind the defendants’

actions.’”

      For the same reasons we applied to Beach Blitz’s procedural and substantive

due process claims, the three Sullivan factors also weigh in favor of a finding of

frivolity. As for the first one, the district court held that Beach Blitz failed to state

a First Amendment retaliation claim, Beach Blitz did not appeal the dismissal, and

it cannot now argue that the court erred in granting the motion to dismiss. As for

the second one, the City did not offer to settle this claim, and as to the third factor,

the claim was dismissed at the pleading stage.

      The last consideration -- whether Count IV was sufficiently meritorious to

receive careful attention and review -- is a different question. Cf. Cordoba, 419

F.3d at 1181–83 (holding that the district court’s frivolity determination was an

abuse of discretion even regarding claims that “were weak” and a theory that “was

close” to being frivolous). There was sufficient support in our prior caselaw for

Beach Blitz’s position that its retaliation claim was not so groundless on causation




                                           29
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 30 of 41



as to be frivolous. See Bailey v. Wheeler, 843 F.3d 473 (11th Cir. 2016); Thomas

v. Evans, 880 F.2d 1235, 1242 (11th Cir. 1989).

      In Bailey, a city police officer was fired after he reported that officers in

both the city police department and the county sheriff’s department were engaged

in racial profiling. 843 F.3d at 477. Bailey appealed his termination, arguing that

it was the result of speaking out against racial profiling. Id. at 478–79. Two

deputies with the county sheriff’s department followed Bailey as he drove home

the night after a hearing on his appeal, and the next day, Major Wheeler of the

sheriff’s department issued a countywide, be-on-the-lookout (“BOLO”) advisory

with Bailey’s picture, warning that Bailey was a “loose cannon” who “presented a

danger to any law-enforcement officer.” Id. (alteration adopted) (quotation marks

omitted). Bailey was reinstated a few weeks later, and upon his return to work, the

police chief informed Bailey that he could contact the sheriff’s office to have the

BOLO cancelled. Id.

      Bailey sued Wheeler claiming First Amendment retaliation. The district

court denied Wheeler’s motion to dismiss based on qualified immunity. Wheeler

appealed, arguing that Bailey failed to sufficiently allege a wrongful retaliation

since there was no basis for the inference that Wheeler issued the BOLO in

retaliation for Bailey’s complaints when Bailey failed to allege that anyone at the

sheriff’s office was aware of the complaints. Id. at 482. We held that Bailey’s


                                          30
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 31 of 41



allegations supported an inference that Wheeler issued the BOLO in retaliation

given the close temporal relation between the hearing and the issuance of the

BOLO. Id. at 483. Further, the allegation that the chief of police told Bailey he

could have the BOLO cancelled by contacting the sheriff’s office supported an

inference that the officers in the police department had been in communication

with the sheriff’s department about Bailey and the BOLO. Id. We, therefore, held

that Bailey adequately alleged causation, and we affirmed the denial of Wheeler’s

motion to dismiss. Id. at 486.

      In Thomas, prison officials searched and ransacked the cell of a Georgia

prisoner and confiscated the inmate’s legal documents and reference materials.

880 F.2d at 1237. Just a few days earlier, the prisoner had been awarded monetary

damages in a civil rights action against prison officials, and following the prison

officials’ actions, the prisoner filed a second lawsuit claiming that his legal

materials were confiscated in retaliation for bringing the first lawsuit. Id. at 1237–

38. The district court dismissed the action as a Rule 11 sanction, finding no

reasonable basis for the First Amendment retaliation claim. Id. at 1239. We held

that the district court abused its discretion and explained that the prisoner

established a basis for his retaliation claim because his “legal materials were

confiscated only a few days after the verdict” was rendered. Id. at 1242.




                                          31
         USCA11 Case: 19-11380         Date Filed: 09/21/2021    Page: 32 of 41



      Similar to the plaintiffs in both Bailey and Thomas, Beach Blitz alleged a

close temporal relation between its protected conduct and the challenged action --

here, just one day passed between Beach Blitz’s speech and its store being shut

down. Moreover, the deputy city attorney told Beach Blitz’s counsel just a few

days following their meeting that the closure of Ocean 9 was not a coincidence and

was a long time coming. The chain of events with the deputy city attorney

supports an inference that the deputy city attorney had been in contact with the

officials issuing the closure order.

      The district court abused its discretion in finding Count IV frivolous. See

Cordoba, 419 F.3d at 1185 (holding that a claim “built . . . from language in our

own opinions” was not frivolous). When viewed in light of our precedent, Beach

Blitz’s First Amendment retaliation claim was not wholly without foundation. It

was not unreasonable for Beach Blitz to believe that the City shut down its store as

a response to Beach Blitz’s protected First Amendment conduct. The claim, while

properly rejected by the district court, was not frivolous.

                                           III.

      In sum, we conclude that the district court did not err in finding the City to

be the prevailing party for all of the claims, nor did it abuse its discretion in

concluding that Counts I, II, III, and V were frivolous and, therefore, that the City

was entitled to attorney’s fees as to those counts. The district court did abuse its


                                           32
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 33 of 41



discretion, however, by finding Count IV frivolous and subsequently awarding

attorney’s fees for that claim too -- the City was not entitled to attorney’s fees for a

non-frivolous claim. Because the records themselves do not reveal the portion of

the fees attributable solely to defending against Count IV, and because neither the

district court nor the City teased out the legal fees incurred in defending Count IV

from those incurred in defending Counts I, II, III, and V, we cannot determine the

proper fee award. Accordingly, we affirm in part, vacate in part, and remand to the

district court to recalculate the fee award. See Head v. Medford, 62 F.3d 351, 356

(11th Cir. 1995) (instructing district court on remand to calculate attorney’s fees

only for work “realistically attributable solely and exclusively to the plaintiff’s”

frivolous claim). On remand, the district court should determine what portion of

the fees incurred is fairly attributable to defending against Counts I, II, III, and V,

and to the extent the fees attributable to Count IV can be discerned, the ultimate

fee award should not include any legal fees incurred in defending on Count IV.

      We recognize that the City has challenged the nature and extent of the

district court’s analysis relating to the amount of attorney’s fees due and owing.

Because, however, we must remand to the district court to determine the proper

amount of fees, we make no judgment as to the district court’s prior fee analysis.

We simply note that in calculating fees, the district court must conduct either an

hour-by-hour analysis or apply an across-the-board reduction of the requested


                                           33
        USCA11 Case: 19-11380      Date Filed: 09/21/2021   Page: 34 of 41



compensable hours -- it would be error for the court to apply both methods. See

Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1351 (11th Cir. 2008).

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                        34
         USCA11 Case: 19-11380        Date Filed: 09/21/2021     Page: 35 of 41



NEWSOM, Circuit Judge, concurring in part and concurring in the judgment:

      As I understand the majority opinion, it uses a mix of reasons to explain why

the City was a “prevailing party” eligible for an award of attorneys’ fees. First, the

majority concludes that the City prevailed because it secured an involuntary

dismissal. See Maj. Op. at 14–16. Based on the Supreme Court’s decision in

CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642 (2016), I agree that the

district court’s dismissal order itself—of its own force—rendered the City a

prevailing party. Second, the majority points to what it calls “[s]till another

indicator” of the City’s prevailing-party status: “the fact that the district court’s

judgment dismissed Beach Blitz’s claims on the merits.” See Maj. Op. at 17–20

(emphasis added). I’m not sure that’s wrong, but I find the district court’s decision

here—which dismissed Beach Blitz’s claims for failure to state a claim under Rule

12(b)(6) but did so, expressly, “without prejudice”—sufficiently confusing that I

would avoid reliance on an “on the merits” criterion. Accordingly, I must concur

in only the judgment as to Part II.A of today’s opinion.

                                            I

      The majority and I agree about what happened here. Beach Blitz sued the

City of Miami Beach under 42 U.S.C. § 1983. The district court dismissed all of

Beach Blitz’s claims under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim. Then, although a dismissal for failure to state a claim should (absent


                                           35
         USCA11 Case: 19-11380       Date Filed: 09/21/2021    Page: 36 of 41



conditions not present here) be “with prejudice,” the district court—for reasons

unexplained—dismissed all of Beach Blitz’s claims “without prejudice.” Here’s

the judgment line from the final dismissal order:




      After securing the “without prejudice” dismissal, the City sought attorneys’

fees on the ground that it was a “prevailing party” within the meaning of 42 U.S.C.

§ 1988(b). The district court awarded the City fees, and Beach Blitz appealed,

contending that the without-prejudice dismissal deprived the City of prevailing-

party status.

                                          II

                                          A

      The majority concludes, first and foremost, that the City was a “prevailing

party” because it secured an involuntary dismissal. See Maj. Op. at 15–17. That

seems exactly right to me. As the majority explains, in CRST, the Supreme Court

held that a defendant has “fulfilled its primary objective,” and is thus a prevailing

party, “whenever the plaintiff’s challenge is rebuffed, irrespective of the precise




                                          36
          USCA11 Case: 19-11380            Date Filed: 09/21/2021        Page: 37 of 41



reason for the court’s decision.” 136 S. Ct. at 1651.1 That makes sense, in both

formal and practical terms.

       As a formal matter, although some wins are bigger than others, to be sure, a

defendant “prevail[s]” whenever it secures an involuntary dismissal. Even a

dismissal on jurisdictional grounds, for instance, confers on the defendant a narrow

legal right against having to re-litigate the exact same issue in the exact same court.

See, e.g., Acree v. Air Line Pilots Ass’n, 390 F.2d 199, 202–03 (5th Cir. 1968)

(holding that although a jurisdictional decision isn’t binding on all matters that

could have been litigated, it is “conclusive as to matters actually adjudged”);

Charles Alan Wright & Arthur Miller, 18A Federal Practice & Procedure § 4435

n.7 (4th ed.) (“A dismissal for lack of subject-matter jurisdiction . . . does not

preclude a second action on the same claim in a court that does have subject-matter

jurisdiction, but does preclude relitigation of the question whether the first court

had subject-matter jurisdiction.”).

       So too, the Court in CRST justified its irrespective-of-the-merits criterion on

practical grounds. It explained, for instance, that even when a case is dismissed for

a non-merits reason—including lack of jurisdiction—“significant attorney time and

expenditure may have gone into contesting the claim.” Id. at 1653. Accordingly,


1
 CRST involved a different fee-shifting statute, but that provision used the identical term
“prevailing party,” and “it has been the Court's approach to interpret the term in a consistent
manner.” 136 S. Ct. at 1646.

                                                 37
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 38 of 41



the Court observed, the defendant should be eligible for a fee award even in those

circumstances: “Congress could not have intended to bar defendants from

obtaining attorney’s fees in these cases on the basis that, although the litigation

was resolved in their favor, they were nonetheless not prevailing parties.” Id.

      I would simply take the Supreme Court at its word—that a defendant

“prevail[s]” for attorneys’-fees purposes “whenever the plaintiff’s challenge is

rebuffed, irrespective of the precise reason for the court’s decision,” id. at 1651—

and stop there.

                                           B

      The majority goes on to emphasize what it calls “[s]till another indicator” of

the City’s prevailing-party status—namely, it says, that the district court dismissed

Beach Blitz’s claims “on the merits.” Maj. Op. at 17. Because I would steer clear

of the on-the-merits briar patch, I can’t join that part of the majority’s opinion.

      I would steer clear for two reasons. First, just as a general matter, the phrase

“on the merits” is notoriously slippery. Professors Wright and Miller have called it

“unfortunate.” Wright & Miller, supra, § 4435. The Supreme Court has struggled

mightily to define it. See Semtek Int’l, Inc. v. Lockheed Martin Corp., 531 U.S.

497, 502–03 (2001). And the authors of the Restatement have abandoned it

altogether “because of its possibly misleading connotations.” Restatement

(Second) of Judgments § 19 cmt. a (1982). It’s just not the sort of concept that I’m


                                           38
         USCA11 Case: 19-11380        Date Filed: 09/21/2021    Page: 39 of 41



enthusiastic about weaving into the fabric of a prevailing-party determination—at

least where, as here, I don’t have to.

      Second, there is the oddity of this case—namely, the uncomfortable fact that

the district court dismissed Beach Blitz’s claims for failure to state a claim under

Rule 12(b)(6), but did so, expressly, “without prejudice.” The majority calls that a

“problem.” Maj. Op. at 19. I think it’s more than that, because I think the district

court’s decretal language—“ORDERED AND ADJUDGED that this case is

DISMISSED WITHOUT PREJUDICE”—is more than what the majority calls a

“label.” Id. at 20. Whether we like it or not, those words—including the “without

prejudice” part—constitute the district court’s judgment. And that judgment

matters. Although courts typically explain their legal reasoning in opinions, they

“reduce their opinions . . . to judgments precisely to define the rights and liabilities

of the parties.” Jennings v. Stephens, 135 S. Ct. 793, 799 (2015). “If there be any

one thing done in the progress of a cause, from its commencement to its

conclusion, that is peculiarly and emphatically a judicial act, it is the rendition of

judgment.” 1 Henry C. Black, A Treatise on the Law of Judgments § 106, at 150

n.1 (2d ed. 1902). “The decree,” i.e., the judgment, “is the dominant act.” Baxter

v. Buchholz-Hill Transp. Co., 227 U.S. 637, 638 (1913). So in a contest between,

on the one hand, an opinion that to all appearances seems to be an adjudication “on




                                           39
           USCA11 Case: 19-11380      Date Filed: 09/21/2021   Page: 40 of 41



the merits” and, on the other, a judgment dismissing the case “without prejudice,”

the latter must prevail.

      Here, for me, is the capper: In attempting to interpret the phrase “on the

merits” as used in Federal Rule of Civil Procedure 41—which, among other things,

the majority here invokes for its on-the-merits criterion—the Supreme Court in

Semtek settled on the following understanding: “[A]n ‘adjudication [on] the

merits’ is the opposite of a ‘dismissal without prejudice.’” 531 U.S. at 505

(quoting Fed. R. Civ. P. 41) (emphasis added). That, to me, seems like a red flag.

If a “without prejudice” dismissal—which is indisputably what we have here—is

the opposite of an “on the merits” dismissal, then I just can’t bring myself to say

that the merits-ness of the district court’s decision should contribute in any way to

the City’s prevailing-party status.

      Happily, in order to agree with the Court’s resolution of this case, I don’t

have to.

                                          III

      I would begin and end with what the Supreme Court said in CRST: A

defendant “fulfill[s] its primary objective,” and thus becomes a prevailing party,

“whenever the plaintiff’s challenge is rebuffed, irrespective of the precise reason

for the court’s decision.” 136 S. Ct. at 1651. Given the clarity of that statement, I

see no need to search for “another indicator” of the City’s prevailing-party status.


                                          40
         USCA11 Case: 19-11380      Date Filed: 09/21/2021   Page: 41 of 41



And I fear that the one the majority chooses—“on the merits”—is uniquely

fraught. Accordingly, although I join the balance of the majority opinion, as to

Part II.A, I concur in only the judgment.




                                            41